Opinion issued April 30, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00530-CV
                           ———————————
                   IN THE INTEREST OF KMJ, A CHILD



                   On Appeal from the 306th District Court
                          Galveston County, Texas
                      Trial Court Case No. 17-FD-2219


                         MEMORANDUM OPINION

      Appellant, Duran Robin Lewis, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a), 38.8(a). In addition, appellant has neither paid the required fees

nor established indigence for purposes of appellate costs. See TEX. R. APP. P. 5,

20.1; see also TEX. GOV’T CODE §§ 51.207, 51.941(a), 101.041; Order, Fees

Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before
the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex.

Aug. 28, 2015).

        After being notified that this appeal was subject to dismissal for appellant’s

failure to file a brief and for appellant’s failure to pay appellate fees, appellant did

not respond. See TEX. R. APP. P. 42.3(b), (c).

        We dismiss the appeal for want of prosecution for failure to timely file a

brief and for nonpayment of all required fees. We dismiss any pending motions as

moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Hightower.




                                           2